DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuda (JP 2005-266284) in view of Imai (WO 2007/108244) and Lee (US 2014/0138646).
Regarding claim 10, Yuda teaches a method of manufacturing a display device (1), the method comprising: preparing a polarizing plate (20), forming first alignment marks (110a,110b) on the polarizing plate, cutting the polarizing plate (20), preparing a display panel (10) with second alignment marks (121a,121b), aligning the polarizing plate and the display panel by aligning the first and second alignment marks, and laminating the polarizing plate and the display panel (See Figures; [0025]-[0030]). The polarizing plate reads on the instantly claimed optical film, and the cutting of the polarizing plate reads on the instantly claimed step of forming a cut-out line.
Yuda shows a rectangular polarizer cut-out shape (See Figures) and does not expressly disclose a closed curve layout as claimed.
Imai teaches a method comprising aligning a polarization plate (2) to a LCD display panel (1) using alignment marks (3,4) (See Abstract; Figures). Imai teaches that the panel and plate may have a circular shape (See Fig. 1; [0038]), such a shape being a closed curve layout as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to use a closed curve layout instead of a rectangular shape in the method of Yuda. Since both rectangular shapes (as taught by Yuda) and circular shapes (as taught by Imai) were both recognized in the prior art as being suitable for use in display laminates with polarizers and panels, the substitution of one conventional alternative for the other would have been obvious.
In the method of Yuda, the alignment mark is left within the area surrounded by the cut-out line. Consequently Yuda does not expressly disclose the limitation “wherein an area of the optical film surrounded by the cut-out line does not include the first alignment mark”. 
Lee teaches a method of manufacturing a display device in which an alignment mark is used to accurately cut a mother substrate, wherein the alignment mark (107a-d) may be present inside or outside a cutting line (See Figures 2A-2D; [0054]-[0059]).
It would have been obvious to one of ordinary skill in the art at the time of filing to place the alignment mark of Yuda outside the area of the cutout line rather than inside. Since Lee teaches that alignment mark placement both inside and outside of a cutout line were both known to be suitable alternatives for aligning a display for cutting, the substitution of one known placement for another would have been obvious.
Regarding claim 2, Yuda teaches that the polarizing plate (20) includes a polarizing layer (101), a first protective film (103) on a first side of the polarizing layer, and a second protective film (104) on a second side of the polarizing layer, wherein the second side is opposite the first side (See Fig. 3; [0028]). The polarizing layer (101), first protective film (103), and second protective film (104) read on the instantly claimed polarizing film, surface protective film, and carrier film, respectively.
Regarding claims 4 and 5, the first alignment marks of Yuda are formed on the second protective film (104) (See Fig. 3; [0029]), which corresponds to the claimed carrier film, as detailed above.
Regarding claim 6, the first protective film (103) may be considered a “carrier film” as claimed, and the second protective film (104) may be considered a “surface protective film” as claimed. This interpretation of the teachings of Yuda still reads on claims 2 and 4 and also meets the limitations of claim 6, since the first protective film (103) is peeled to expose an adhesive (102) prior to lamination (See [0028]-[0029]).
Regarding claims 7 and 8, the circular shape of Imai includes only a non-linear line as claimed.
Regarding claim 9, there the first alignment marks (11a,110b) include two separate alignment marks (See Fig. 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yuda (JP 2005-266284) in view of Imai (WO 2007/108244) and Lee (US 2014/0138646) as applied to claims 2 and 10 above, and further in view of Kim (US 2015/0246520).
Yuda, Imai, and Lee combine to teach a method of manufacturing a display device, as detailed above. The method of Yuda utilizes full cutting of the optical film.
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize half-cutting rather than full cutting in the method taught by the combination of Yuda, Imai, and Lee. Half-cutting is a well-known and conventional technique in the art in which one release sheet is left uncut during a cutting step in order to more easily handle an optical film. Kim, for example, teaches that half-cutting is known in the art for such a purpose (See [0074]). Since half-cutting was well known in the art and recognized in the art as being suitable for cutting optical films prior to lamination, the use of a half-cutting technique in the method of Yuda and Imai would have been obvious.

Response to Arguments
Applicant’s arguments, filed 08/23/2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, filed 08/23/2022, with respect to the rejections of claims 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Lee (US 2014/0138646). 
Examiner previously indicated that claim 10 contained allowable subject matter due to the placement of the alignment mark. However Examiner was unaware of the Lee reference at the time such determination was made. Upon reviewing the Lee reference, such reference shows clearly that alignment marks both inside and outside of cutout lines were conventionally used in the prior art such that the mere placement of an alignment mark outside a cutout line does not patentably distinguish the instantly claimed invention from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746